Citation Nr: 1200942	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  02-05 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for bronchial asthma.

2.  Entitlement to a disability rating in excess of 10 percent for allergic rhinitis.


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


REPRESENTATION

Veteran represented by:	Luis Vidal Arbona, Attorney at Law





INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970.

This case comes to the Board of Veterans' Appeals (Board) from an August 2002 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) increased the rating for bronchial asthma to 30 percent, and denied a rating in excess of 10 percent for allergic rhinitis.  The Veteran submitted a notice of disagreement with that decision, and the RO provided him a statement of the case on those issues in June 2003.  Although the Veteran did not submit a substantive appeal following issuance of the statement of the case, the RO subsequently issued a supplemental statement of the case informing the Veteran that those issues were on appeal, and certified those issues to the Board as being on appeal.  The Board will, therefore, waive the timely filing of a substantive appeal as to those issues.  See Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) )(per curium) (the Board is precluded from finding that a substantive appeal was not timely filed if the RO has found otherwise).

The issues of entitlement to increased ratings for bronchial asthma and allergic rhinitis were remanded by the Board in September 2006.

Because the assigned evaluations of the Veteran's service-connected disabilities do not represent the maximum ratings available, the Veteran's claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The issue of entitlement to a higher evaluation for bronchial asthma is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected allergic rhinitis has not been shown to be productive of polyps.  

CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for service-connected allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. Part 4, including §§ 4.7, 4.97 and Diagnostic Code 6522 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA.

VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  VA will also assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claims, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in March 2002, May 2006, and July 2011, satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The letters notified the Veteran of the evidence and information necessary to substantiate his claims and informed the Veteran of his and VA's respective responsibilities in obtaining that evidence.  

In addition to the foregoing, the Board observes that the Veteran's service treatment records, and VA and private medical records, have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has also been provided with VA examinations in connection with his claims.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  

In this regard, the Board observes that the Veteran's claims file contains a February 2001 letter from the Social Security Administration (SSA) indicating that the Veteran was found disabled  as of August 15, 1971 and entitled to disability benefits in March 1972, as a result of a mental condition, specifically paranoid schizophrenia  and other functional psychotic disorders.  Records related to this award were not associated with the Veteran's claims file.  There is no mention in the February 2001 letter that the Veteran's Social Security Administration disability benefits were in any way related to asthma or allergic rhinitis or that his claimed disabilities in this case formed a basis for his application for disability benefit.    

The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that "not all medical records or all SSA disability records must be sought-only those that are relevant to the [V]eteran's claim. To conclude that all medical records or all SSA disability records are relevant would render the word 'relevant' superfluous in the statute [governing VA's duty to assist]."  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  The Federal Circuit further held that "relevant records for the purpose of § 5103A are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the [V]eteran's claim."  Id.  In this regard, the Board notes that in the Golz case, the Federal Circuit found that the Board did not err as a matter of law when it determined that VA met its duty to assist the Veteran, even though VA did not request his SSA records.  The Veteran was claiming service connection for PTSD and the Board found that the SSA decision did not mention a psychiatric disorder.  Thus, although the medical records accompanying the SSA decision were not in the file, the Board in that case found that they would not be relevant to the claim on appeal.

In the instant case, the Board finds that the outstanding SSA records are not relevant to the Veteran's current claims for increased rating to his service-connected asthma and allergic rhinitis disabilities, but rather pertain to his psychiatric disabilities.  In addition, the Board notes that the records underlying the award would be nearly forty years old.  As such, the SSA records would not raise a reasonable possibility of substantiating the Veteran's claims for increased rating in this case.  Therefore, the Board concludes that the outstanding SSA records are irrelevant to the instant claims and it is not necessary to obtain them for this purpose.

There is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case.  The Board finds that any such failure is harmless and will proceed with the adjudication of the Veteran's claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Increased rating for allergic rhinitis.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is the propriety of the initial evaluation assigned after the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  See Fenderson v. Brown, 12 Vet. App. at 126.  In this regard, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The Veteran's service-connected allergic rhinitis has been rated by the RO under the provisions of Diagnostic Code 6522.  Under this regulatory provision, a rating of 10 percent is warranted for allergic rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  A maximum rating of 30 percent is warranted for allergic rhinitis with polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522.  

The medical evidence in this case consists of VA examinations and private and VA treatment records.  

In a VA examination dated in July 2002, the Veteran was noted to have had nasal allergies since 1968 while on active duty.  The Veteran was noted to have been receiving allergy shots for the past 32 years.  The Veteran's symptoms were indicated to be interference with breathing through the nose, watery discharge, and occasional headaches.  He was noted to receive medication and allergy shots for the condition.  Upon examination, the Veteran was noted to have some nasal obstruction at about 10 percent in each nostril.  His turbinates were engorged and of a bluish color.  The Veteran was diagnosed with allergic rhinitis.  

The Veteran was again examined by VA in connection with his allergic rhinitis in January 2006.  The examiner indicated that the Veteran's claims file was not available for review in connection with the examination and report.  The Veteran reported complaints of nasal obstruction, off and on, mainly at night.  The Veteran did not indicate that his condition was productive of purulent discharge or dyspnea.  The Veteran was indicated to use topical sprays and antihistamines.  There was no speech impairment or disease affecting the soft palate, and no evidence of complaints of sinusitis.  The Veteran was noted to have frequent allergic attacks.  Upon examination, the Veteran was indicated to have engorged turbinates and mucosa, but no polyps were seen.  There was also no obstruction, partial or complete, of the nostrils, and no tenderness, purulent discharge, or crusting.  The Veteran was diagnosed with allergic rhinitis.

Finally, the Veteran was afforded a VA examination in connection with his allergic rhinitis dated in September 2008.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran was noted to control his condition with medications, allergen vaccines, and immuno therapy.  The Veteran reported complaints of recurrent nasal stuffiness and interference with breathing through his nose.  There was no purulent discharge, but the Veteran did indicate complaints of occasional watery discharge.  There was no speech impairment, but the Veteran reported occasional headaches.  The examiner found no effects on occupational functioning or daily activities.  The examiner found no nasal polyps, but indicated that there was mild nasal turbinate hypertrophy with pale color.  Obstruction of the nostrils was indicated to be 30 percent, bilaterally.  There was no septal deviation and no tissue loss, scarring, or deformity of the nose.  Sinus x-rays were indicated to be normal.  The Veteran was diagnosed with allergic rhinitis.  

Outpatient treatment records indicate continued diagnoses and treatment for allergic rhinitis, controlled, with no nocturnal symptoms.  These records indicated symptoms consistent with, but not worse than, those noted in the Veteran's VA examinations.

Based on the foregoing, the Board finds that an evaluation in excess of 10 percent is not warranted in this case.  There was neither evidence of 50 percent obstruction of nasal passage bilaterally, nor evidence of complete obstruction on one side.  In addition, the Veteran was found to have no nasal polyps in connection with his allergic rhinitis.    

Staged ratings are not for application in this case since the Veteran's allergic rhinitis is adequately contemplated by the 10 percent evaluation during the entire time period in question.  Should the severity of the allergic rhinitis increase in the future, the Veteran may always file a claim for an increased rating.  

The Board concludes that the preponderance of the evidence is against entitlement to an increased rating.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b). 

The Board notes that not all of the VA examinations of the Veteran were conducted with the benefit of reviewing of the Veteran's claims file.  However, even if the claims file had not been available, the Board notes that the Court in Mariano v. Principi, 17 Vet. App. 305, 311-12 (2003), held that scientific tests (range of motion measurements in that case) are not conclusions drawn by a VA examiner that would be affected by review of the claims file.  As a result, the Court concluded that the failure to review the Veteran's claims file did not undermine the objective (range of motion) findings recorded by the VA examiner; these findings were considered valid despite flaws in the record.  Id.  A review of the Veteran's claims file, while desirable, was not necessary to the successful evaluation of the Veteran's claim.  

In addition, with respect to the Veteran's claim, the Board has also considered the statements that his disability is worse than evaluated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through the senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability for his condition, according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the disability is evaluated.

The Board also notes that the record does not establish that the schedular criteria are inadequate to evaluate the Veteran's disability so as to warrant assignment of a higher evaluation on an extra-schedular basis.  In this regard, the Board notes that there is no showing that the Veteran's disability has resulted in marked interference with employment (beyond that contemplated in the rating criteria).  In addition, there is no showing that the disability has necessitated frequent periods of hospitalization, or that it has otherwise rendered impractical the application of the regular schedular standards.  In the absence of evidence of such factors, the Board finds that the criteria for submission for assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.

In this case, the Veteran is noted to have been awarded a 100 percent scheduler evaluation for his service-connected disabilities.  Therefore, further consideration of a TDIU is not warranted. 


ORDER

An evaluation in excess of 10 percent for allergic rhinitis is denied.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's asthma claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

In this case, the Board notes that the Veteran's claim for an evaluation in excess of 30 percent for asthma was remanded in September 2006, in part, in order to obtain the Veteran's treatment records from the San Juan VAMC from January 2002 to July 2005, including the numerical results of pulmonary function testing from the June 2002 and February 2006 VA medical examinations.  The VA records from the San Juan VA Medical Center, and the numerical results of the pulmonary function test for the February 2006 VA examination, were associated with the claims file.  However, a review of the claims file indicates that the numerical results of the pulmonary function test results from the June 2002 VA examination, dated May 23, 2002, were not included in the VA treatment records from the relevant time period that were associated with the claims file.  

Here, the Board notes that the physician that reviewed the February 2006 pulmonary function test results noted that, in comparison to 5/23/02, there was no major change.  Without the actual records to review, however, the Board is unable to determine the accuracy of this statement or whether the May 2002 pulmonary function test results indicate a condition different than the results records in February 2006, or the most recent pulmonary function tests dated in September 2008.  As such, the Board finds that this matter should be remanded to allow for an additional attempt to obtain the pulmonary function test results dated May 23, 2002.  In this regard, the Board notes that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In addition, the Board notes that the most recent VA examination of the Veteran in this case is dated in September 2008.  While on remand, therefore, the Veteran should be afforded a contemporaneous VA examination in order to determine the current level of his service-connected asthma disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).   

Prior to affording the Veteran a VA examination, the RO should associate with the Veteran's claims file records of the Veteran's treatment for his claimed disability.  Here, the Board notes that the Veteran has been treated at the San Juan VA Medical Center.  Records from the VA dated since May 2010 should be associated with the Veteran's claims file.  The Veteran should also be afforded an opportunity to submit additional medical evidence relevant to his claim that may not be associated with the claims file.    

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain relevant identified outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the pulmonary function test results, dated May 23, 2002, conducted in connection with the June 2002 VA examination.  The RO should also take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disability.  This should specifically include treatment records from the San Juan VA Medical Center dated since May 2010.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  Provide the Veteran with an appropriate VA examination to determine the current level of severity of his asthma.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

a. The examiner should arrange for PFT studies to be accomplished (including FEV-1 and FEV-1/FVC results).  The examiner should comment on the Veteran's effort.  If any of these particular test results cannot be obtained, the examiner must provide an explanation for the reason(s) therefore.  

b. The examiner should determine whether the Veteran's condition is productive of (i) FEV-1 of 71- to 80-percent predicted value, FEV-1/FVC of 71 to 80 percent, or  requires intermittent inhalational or oral bronchodilator therapy, (ii) FEV-1 of 56- to 70-percent predicted, FEV-1/FVC of 56 to 70 percent, or requires daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication, (iii) FEV-1 of 40- to 55-percent predicted, FEV-1/FVC of 40 to 55 percent, or requires at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids, (iv) FEV-1 less than 40-percent predicted, FEV-1/FVC less than 40 percent, or is productive of more than one attack per week with episodes of respiratory failure, or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  Please note that, in the absence of clinical findings of asthma at the time of examination, a verified history of asthmatic attacks must be of record.   

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

3.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


